Citation Nr: 1015918	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine (back 
disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to 
November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, prepared for the RO in Atlanta, Georgia.  The 
Veteran attended a hearing before the undersigned in February 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a number of outstanding records 
that must be obtained.  Regulations provide that efforts must 
be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C.A. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  At her February 2010 hearing, the Veteran 
indicated that she was currently receiving treatment from the 
VA Medical Centers (VAMC) in Albany, Georgia, and Dublin, 
Georgia.  A March 2010 letter from an Albany VAMC 
psychologist also states that the Veteran receives treatment 
at the Albany VAMC.  These records must be obtained.

The claims file contains a June 2006 psychological evaluation 
by a Dr. DeGroot.  This evaluation is related to the 
Veteran's application for Social Security Administration 
(SSA) benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As no attempt to obtain these 
records has been made, remand is necessary.

The Veteran submitted a March 2010 letter from a VA 
psychologist which states that the Veteran's psychiatric 
disorder is related to service.  While this letter is 
favorable to the Veteran's claim, service connection cannot 
be granted without a specific diagnosis.  As such, the 
Veteran should be scheduled for a new VA examination to 
determine her current psychiatric diagnoses.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VAMC 
treatment records, including records 
from the Albany and Dublin VAMC's.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's current and 
complete SSA records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorders.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
March 2010 opinion of the VA 
psychologist.

The examiner should conduct a complete 
history and physical and assign all 
relevant diagnoses.  If a psychiatric 
disorder is diagnosed, he or she should 
offer an opinion as to whether a 
psychiatric at least as likely as not 
had its onset in service, is related to 
service, or was aggravated by service 
or a service-connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
The opinion should include a discussion 
of the findings made by a VA doctor in a 
letter of March 2010.  

4.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


